  Case 1:19-cv-01043-MN Document 30 Filed 05/05/20 Page 1 of 2 PageID #: 158



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 OWNUM, LLC,                                      )
                                                  )
                          Plaintiff,              )
                 v.                               )   C.A. No. 19-1043 (MN)
                                                  )
 OWNUM, INC.,                                     )
                                                  )
                          Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, at the conclusion of a hearing held on April 6, 2020, Magistrate Judge

Hall announced her Report and Recommendation (“the Report”) from the Bench, that was later

memorialized in writing and docketed on April 17, 2020 (D.I. 29), in this action, recommending

that the Court grant Plaintiff’s Motion for Default Judgment (D.I. 19);

               WHEREAS, the Report also recommended that the Court sign the proposed

judgment entry and order of injunction set forth at Attachment 2 to D.I. 25 with the edits requested

by Judge Hall (D.I. 29 at 5);

               WHEREAS, the Report further recommended that the Court order Plaintiff to serve

Defendant’s Delaware Registered Agent with the signed Judgment Entry and Order within ten (10)

days of its issuance (D.I. 29 at 6); and

               WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on

the face of the record.

               THEREFORE, IT IS HEREBY ORDERED this 5th day of May 2020 that the

Report and Recommendation is ADOPTED. Defendant’s Motion for Default Judgment (D.I. 19)
  Case 1:19-cv-01043-MN Document 30 Filed 05/05/20 Page 2 of 2 PageID #: 159



is GRANTED. Consistent with the Report, the Court will sign and enter the Judgment Entry and

Order.

               IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order and a

copy of the Judgment Entry and Order on Defendant’s Delaware Registered Agent within ten (10)

days of the entry of this Order.

               IT IS FINALLY ORDERED that, on or before June 5, 2020, Plaintiff shall file a

status letter regarding the remaining counts of the Complaint.


                                                    The Honorable Maryellen Noreika
                                                    United States District Court Judge




                                                2
